DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Claim Status
	Claims 1, 44, 49, 91, 129, and 131-133 are pending.  Claims 131-133 were added in the Reply filed 1/25/2021.  Claim 1 was amended in the Reply filed 1/25/2021.  Claims 1, 44, 49, 91, 129, and 131-133 are presently considered. 

Election/Restrictions
The Election/Restriction Requirement was detailed in the previous action, and that discussion is incorporated herein. 
The claim scope is presently unknown, and therefore it is unclear if claim 1 still excludes the originally elected species of chimeric protein of FVIII-169/VWF059 (SEQ ID NO: 88 and SEQ ID NO: 82, respectively) or not.


Information Disclosure Statement
The IDS filed 1/25/2021 is acknowledged.  

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
As filed 1/25/2021, amended claim 1 now recites:
1. (Currently Amended) A chimeric molecule comprising two different polypeptide chains,
wherein the first polypeptide chain comprises a von Willebrand Factor (VWF) protein, a first extended recombinant polypeptide (XTEN) sequence, a first immunoglobulin constant region, and a VWF linker connecting the VWF protein with the first immunoglobulin constant region, and
wherein the second polypeptide chain comprises a Factor VIII (FVIII) protein, a second XTEN sequence, and a second immunoglobulin constant region;
wherein the first polypeptide chain and the second polypeptide chain are associated with each other by a disulfide bond between the first immunoglobulin constant region and the second immunoglobulin constant region;
wherein the VWF protein comprises a D’ domain and a D3 domain, wherein the D’ domain comprises amino acids 764 to 866 of SEQ ID NO: 2. wherein the D3 domain comprises an amino acid sequence at least 95% identical to amino acids 867 to 1240 of SEQ ID NO: 2; 
wherein the VWF linker comprises a thrombin cleavage site comprising X-V-P-R (SEQ ID NO: 3) and a PAR1 exosite interaction motif, wherein X is an aliphatic amino acid
wherein the first XTEN sequence comprises the amino acid sequence set forth in SEQ ID NO: 43;
wherein the first XTEN sequence connects the VWF protein with the VWF linker; and
wherein the second XTEN sequence comprises an amino acid sequence set forth in SEQ ID NO: 43.

The applicable claim interpretation is set forth below.
The phrase “chimeric molecule” is interpreted in view of the description provided at ¶[0036] and ¶[0067] of the Specification, and is understood to read upon compositions comprising “two different” polypeptide chains meeting the structural limitations set forth at claim 1.  
The “first polypeptide chain” is understood to comprise a VWF protein, a first XTEN sequence comprising the sequence of SEQ ID NO: 43, a first immunoglobulin constant region, and a “VWF linker”.  Claim 1 is understood to require that the portions of the first polypeptide chain be arranged as follows:
[VWF protein]-[1st XTEN]-[VWF linker]-[1st immunoglobulin constant region]
Each portion of the “first polypeptide chain” is further discussed below.
	The “second polypeptide chain” is understood to comprise a FVIII protein, a second XTEN sequence that comprises “an amino acid sequence set forth in SEQ ID NO: 43”, and a second immunoglobulin constant region.  
	In the Reply filed 1/25/2021, the structure of the “VWF linker” was substantially altered again (compare following interpretation with corresponding interpretation in previous two Actions).  Amended claim 1 now recites:
wherein the VWF linker comprises a thrombin cleavage site comprising X-V-P-R (SEQ ID NO: 3) and a PAR1 exosite interaction motif, wherein X is an aliphatic amino acid

Accordingly, the VWF linker is understood to not require the sequence of “Glu720 to Arg740 corresponding to full-length mature FVIII (SEQ ID NO: 16)” (i.e., “EDSYEDIS‌AYL‌L‌S‌K‌NNAIEPR”) (see previous two Actions), the exact sequence of  SEQ ID NO: 25 (“LVPR”), which is understood to be a thrombin cleavage sequence (see, e.g., Spec. filed 11/25/2015 at ¶[0003], instant SEQ ID NO: 31), or to require (Gly4Ser)7.  Following the amendments filed 1/25/2021, the VWF linker is understood to recite and require only 
a thrombin cleavage site comprising X-V-P-R (SEQ ID NO: 3) and a PAR1 exosite interaction motif, wherein X is an aliphatic amino acid
Accordingly, the VWF linker does not have a maximum length, and not particular order of components is recited or required.  Furthermore, the term “PAR1 exosite interaction motif” is undefined on record, is undefined in the prior art, and is understood to only be associated with sequences comprising instant SEQ ID NO: 7 (e.g., “SFLLRN”; see instant claims 131-132).  However, SEQ ID NO: 7 is not actually recited or required at independent claim 1, and it is unknown if any “PAR1 exosite interaction motifs” exist that do not comprise instant SEQ ID NO: 7.
	Regarding the “first XTEN sequence” and “second XTEN sequence”:  As currently, amended, the structures of the first and second XTEN sequence equivalent to instant SEQ ID NO: 43, which is understood to be AE288:
GTSESATPESGPGSEPATSGSETPGTSESATPESGPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAPGSPAGSPTSTEEGTSESATPESGPGSEPATSGSETPGTSESATPESGPGSPAGSPTSTEEGSPAGSPTSTEEGTSTEPSEGSAPGTSESATPESGPGTSESATPESGPGTSESATPESGPGSEPATSGSETPGSEPATSGSETPGSPAGSPTSTEEGTSTEPSEGSAPGTSTEPSEGSAPGSEPATSGSETPGTSESATPESGPGTSTEPSEGSAP
Accordingly, each XTEN sequence is understood to comprise at least instant AE288.
von Willebrand Factor (VWF) protein” is interpreted as a protein that satisfies the amended language:
wherein the VWF protein comprises a D’ domain and a D3 domain, wherein the D’ domain comprises amino acids 764 to 866 of SEP ID NO: 2. wherein the D3 domain comprises an amino acid sequence at least 95% identical to amino acids 867 to 1240 of SEQ ID NO: 2, 

Accordingly, a VWF protein is understood to be a protein capable of inhibiting binding of endogenous VWF to FVIII” (see, e.g., Spec. filed 11/25/2015 at ¶[00100]) that comprises 
SLSCRPPMVKLVCPADNLRAEGLECTKTCQNYDLECMSMGCVSGCLCPPGMVRHENRCVALERCPCFHQGKEYAPGETVKIGCNTCVCRDRKWNCTDHVCDAT
(D’ Domain of SEQ ID NO: 2 from 764 to 866);
and further comprises a sequence at least 95% identical to the sequence:
CSTIGMAHYLTFDGLKYLFPGECQYVLVQDYCGSNPGTFRILVGNKGCSHPSVKCKKRVTILVEGGEIELFDGEVNVKRPMKDETHFEVVESGRYIILLLGKALSVVWDRHLSISVVLKQTYQEKVCGLCGNFDGIQNNDLTSSNLQVEEDPVDFGNSWKVSSQCADTRKVPLDSSPATCHNNIMKQTMVDSSCRILTSDVFQDCNKLVDPEPYLDVCIYDTCSCESIGDCACFCDTIAAYAHVCAQHGKVVTWRTATLCPQSCEERNLRENGYECEWRYNSCAPACQVTCQHPEPLACPVQCVEGCHAHCPPGKILDELLQTCVDPEDCPVCEVAGRRFASGKKVTLNPSDPEHCQICHCDVVNLTCEACQEP
	(D3 domain, 867-1240 of SEQ ID NO: 2).

This genus of VWF proteins is understood to encompass full-length VWF proteins, and all members of the genus are presumed fully capable of inhibiting binding of endogenous VWF to FVIII” (see, e.g., Spec. filed 11/25/2015 at ¶[00100]), wherein “the D’ domain and D3 domain are capable of binding to a FVIII protein” (see, e.g., Spec. filed 11/25/2015 at ¶[00100]).  Critically, as amended in the Reply filed 8/21/2020, the VWF protein no longer requires alanine substitutions for the cysteine residues at positions 1099 and 1142 of SEQ ID NO: 2. 
	Regarding a First Immunoglobulin Constant Region and Second Immunoglobulin Constant Region, these terms are interpreted consistently with the description (see, e.g., Spec. see, e.g., id. at ¶[0115]).  Therefore, references to an “immunoglobulin constant region” reasonably encompass “portions thereof” of the immunoglobulin constant region (id.), including the CH2 domain, CH3 domain, hinge region, Fc region, etc. (id.).
“FVIII protein” is interpreted in view of the disclosure (see, e.g., Spec. filed 11/25/2015 at ¶¶[0166]-[0179]; see also Spec. filed 11/25/2015 at ¶¶[0160], [0174], [0178]-[0179]).  At claim 1, the use of the article “a” in the phrase “a Factor VIII (FVIII) protein” is understood to refer to a single protein comprising consecutive amino acids.
At claim 44, the phrase “a D1 domain and a D2 domain of VWF” is understood to be satisfied by at least amino acids 23 to 763 of instant SEQ ID NO: 2.
Additional claim interpretations are set forth in the rejections below.

Withdrawn Rejections
The rejection of claims 1, 44, 49, 91, and 129 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,138,291 (Chhabra et al., Nov. 27, 2018; corresponding to US Application 14/413,765) is withdrawn in view of Applicant’s amendments filed 1/25/2021.

New Rejections Necessitated by Applicant Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 44, 49, 91, 129, and 131-132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,138,291 (Chhabra et al., Nov. 27, 2018; corresponding to US Application 14/413,765).
Claim Interpretation:  The Applicable claim interpretation has been set forth above or has been set forth in previous rejections, and is incorporated herein. Additional claim interpretations are provided below.  For purposes of the instant claim, it is understood that SEQ ID NO: 7 fully satisfies the newly added requirement at claim 1 requiring a “PAR1 exosite interaction motif”.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are reasonably understood to substantially overlap in scope.  For example, each Application reads upon chimeric proteins comprising a first polypeptide comprising [VWF protein]-[XTEN]-[VWF linker]-[First Fc region], and a second polypeptide comprising [FVIII protein]-[XTEN]-[Second Fc region] (compare instant claims 1, 44, 49, 91, and 129 with US’291 at claims 1-36, especially claims 1, 9, 11, 14, and 29-31; note that US’291 refers to the “VWF linker” as a “thrombin cleavable linker”).  The portions of the claimed construct are considered below:
Regarding the VWF protein in the first polypeptide, both claim sets recite and claim genera encompassing chimeric proteins having a first polypeptide comprising [VWF protein]-[XTEN]-[VWF linker (“thrombin cleavable linker”)]-[First Fc region] (see, e.g., instant claim 1; see also US’291 at claims 1, 29, and 31), wherein the VWF protein (of “VFW fragment”) comprises a D’ domain comprising identical to amino acids 764 to 866 of instant SEQ ID NO: 2 (compare instant SEQ ID NO: 2 with US’291 at SEQ ID NO: 119, noting that both sequences comprise, with 100% identity, amino acids 764 to 866 of instant SEQ ID NO: 2) (see, e.g., instant claim 1; see also US’291 at claims 10-11, 27, 29, 33-34, and 35).  Furthermore, US’291 additionally requires amino acids 867-1240 of SEQ ID NO: 119, which shares 99% sequence identity with instant SEQ ID NO: 2 at amino acids 867 to 1240, which is more than “at least 95%” identity (see, e.g., instant claim 1; see also US’291 at claims 10-11, 27, 29, 33-34, and 35):

    PNG
    media_image1.png
    474
    681
    media_image1.png
    Greyscale

Accordingly, both claim sets overlap in scope with respect to the D’ and D3 domains of VWF.
Regarding the first and second XTEN sequences, US’291 identifies that the first XTEN sequence may be XTEN AE288 (compare instant SEQ ID NO: 43 with US’291 at SEQ ID NO: 39, showing 100% identity; see also US’291 at claims 9, 12-13) and broadly identifies that the XTEN sequences may be any XTEN sequence comprising at least SEQ ID NO: 145 (“GSPAGSPTST‌EE”) and having a length of 36-3000 amino acids (see, e.g., US’291 at claims 29-30).  Critically, in view of US’291 at claims 12-13, an artisan would reasonably and readily conclude that the scope of US’291 at claim 29 included the XTEN sequence of AE288 (i.e., US’291 at SEQ ID NO: 39), because AE288 satisfies all limitations at US’291 at claims 29-30 regarding each XTEN sequence and AE288 is an exemplified XTEN sequence recited in the claims.  In addition, US’291 directs artisans to modify the genus of claim 1 by utilizing a second XTEN sequence (see, e.g., US’291 at claim 9), wherein the XTEN may be 288 amino acids in see, e.g., US’291 at claim 25), which would reasonably direct an artisan to specifically select exemplified XTEN embodiments having a length of 288 amino acids, such as AE288. Accordingly, both claim sets substantially overlap in scope with respect to first and second XTEN sequences.  
Regarding the “first immunoglobulin constant region” and the “second immunoglobulin constant region”, instant claim 129 explicitly recites and identifies that the first and second immunoglobulin constant regions may be Fc domains (see, e.g., instant claim 129).  Critically, US’291 recites and identifies the presence of a first and second Fc domain, wherein one is present in the first polypeptide, and the other is present in a second polypeptide (or third in the case of claim 31) (see, e.g., US’291 at claims 1-5, 29, and 31).  Accordingly, both claim sets substantially overlap in scope with respect to first and second Fc domains/regions.  
Regarding the FVIII portion of the second polypeptide, each claim set recites and identifies that the second polypeptide comprises a FVIII polypeptide (compare instant claims 1 with US’291 at 1, 7-9, 16, 29, 31, 33-34).  Accordingly, both claim sets substantially overlap in scope with respect to first and second Fc domains/regions.  
Regarding the general arrangement of the first polypeptide, US’291 is generic to arrangement of each portion of the first polypeptide (see, e.g., US’291 at claims 1 and 29), but fairly directs artisans to arrangements of form [VWF protein]-[XTEN]-[VWF linker]-[First Fc region] as instantly claimed (see, e.g., US’291 at claims 2-6, 20-21).  Accordingly, both claim sets substantially overlap in scope 
Accordingly, the prior art teaches highly similar constructs. Regarding instant claim 44, it is noted that claims 20-21 of US’291 encompass embodiments having D1 and D2 domains.  Regarding instant claims 49 and 129, US’291 explicitly identifies and teaches the use of Fc domain regions (see, e.g., US’291 at claim 1, 29, 31).  Although US’291 does not explicitly recite “a neonatal Fc receptor (FcRn)”, the claims do recite “Fc Region”, which would be reasonably interpreted in view of the original disclosure.  Notably, the genus of “Fc Region” as claimed would reasonably be understood to include FcRn binding partner because the term is exemplified as within the meaning of “Fc Region” in the disclosure (see, e.g., US’291 at col 26 at lines 54-65).  Accordingly, an artisan would readily appreciate that the scope of US’291 and instant claims 49 and 129 substantially overlapped. Regarding instant claim 91, US’291 explicitly claims pharmaceutical compositions comprising the chimeric protein and a pharmaceutically acceptable carrier (see, e.g., US’291 at claim 14), and therefore would readily appreciate that additional claimed embodiments (e.g., US’291 at claims 29 and 31) that are within the scope of US’291 at claim 1, could also be utilized in pharmaceutical compositions.
	US’291 differs from the instant claims as follows: US’291 does not explicitly claim embodiments having a “VWF linker” that “comprises a thrombin cleavage site comprising X-V-P-R (SEQ ID NO: 3) and a PAR1 exosite interaction motif, wherein X is an aliphatic amino acid” as recited and required at instant claim 1.
	However, US’291 directly and explicitly claims embodiments wherein the “first Fc region” is “linked to the XTEN by a cleavable linker” (see, e.g.
“wherein the cleavable linker comprises one or more cleavage sites that can be cleaved by a protease”; and
“wherein the protease is factor Xia, factor XIIa, Kallikrein, factor VIIa, factor IXa, factor Xa, factor IIa (thrombin), Elastase-2, MMP-12, MMP-13, MMP-17, or MMP-20; and
“wherein the cleavable linker comprises one or more thrombin cleavage sites”.
(see, e.g., US’291 at claims 4, 22-24, 29, and 31).
Accordingly, it is clear that US’291 encompasses embodiments comprises a first polypeptide of form [VWF protein]-[XTEN]-[linker]-[First Fc region], wherein the “linker” may include one or more cleavage sites, including thrombin cleavage sites (see, e.g., US’291 at claims 4, 22-24, 29, and 31).  
	Therefore, the pertinent issue is “how would an artisan interpret the issued claims of US’291 with respect to the thrombin cleavable linker portion of the claimed constructs?”.  In an ODP analysis, even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims (see, e.g., MPEP §§ 804(II)(B)(2)-804(II)(B)(2)(a)).  "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art’" (see, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004)).  Here, the specification identifies, defines, and exemplifies the meaning and reasonable see, e.g., US’291 at col 8 at line 53 to col 9 at line 33, col. 108 at lines 18-60; see esp. col 108 at lines 50-58).  Critically, US’291 identifies that the phrase “thrombin cleavable linker” in the claims would be readily understood to include the exact sequence “LVPRG” (SEQ ID NO: 16) (see, e.g., US’291 at col 9 at lines 5-25, SEQ ID NO: 16), which satisfies the newly added requirement for a sequence comprising “X-V-P-R (SEQ ID NO:3)”.  In addition, the sequence of TLDPRSFLLRNPNDKYEPFWEDEEK is explicitly identified as an example of a 
“cleavable linker” comprising one or more of the cleavage sites by a protease selected from the group consisting of 
factor XIa, factor XIIa, Kallikrein, factor VIIa, factor IXa, factor Xa, factor IIa (thrombin), Elastase-2, MMP-12, MMP-13, MMP-17, or MMP-20;
	(see, e.g., US’291 at col 9 at lines 5-15).
Furthermore, TLDPRSFLLRNPNDKYEPFWEDEEK is reasonably inferred to be a preferred embodiment (see, e.g., US’291 at col 108 at lines 55-58, wherein SEQ ID NO: 8 of US’291 is individually identified).  This is pertinent because TLDPRSFLLRNPNDKYEPFWEDEEK contains instant SEQ ID NO: 7 and additionally contains at least P, P-N, PND, and each of instant SEQ ID NOs: 8-14 and 20-22 (compare instant claims 1 and 131-132 with US’291 col 9 at lines 1-33, col. 108 at lines 18-60, and esp. col 108 at lines 50-58; showing that such linkers shared 100% sequence identity with instant SEQ ID NO: 7 and one or more sequences at instant claim 132).
Therefore, the claim scope of US’291 would reasonably be understood and interpreted to necessarily and inherently encompass the full scope of “cleavable linkers” as recited and claimed at claims 4, 22-24, 29, and 31 of US’291, which would necessarily include those “cleavable” 

	Accordingly, the scope of the instant claims and the claims of US’291 appear to substantially and materially overlap in scope with the newly amended claims.  Therefore, instant claims 1, 44, 49, 91, 129, and 131-132 are not patentably distinct in view of claims 1-36 of U.S. Patent No. 10,138,291.
Accordingly, claims 1, 44, 49, 91, 129, and 131-132 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 44, 49, 91, 129, and 131-133 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image2.png
    212
    512
    media_image2.png
    Greyscale

While it is clear that Applicant means for the term to include some “motif” that is presumably broader in scope than newly added claim 131 (which recites SEQ ID NO: 7), it is unclear what the metes and bounds of the term “PAR1 exosite interaction motif” may be.  For example, it is unknown if SEQ ID NO: 7 is a required sequence or not (i.e., SEQ ID NO: 7 alone may or may not satisfy the structural limitation of a “PAR1 exosite interaction motif”).  Notably, if SEQ ID NO: 7 is the complete structure required in all “PAR1 exosite interaction motifs”, then newly added claim 131 would not further limit newly amended claim 1, and would therefore be properly rejected under 35 USC § 112(d); at this time, claim 131 is presumed to be further limiting.  Therefore, in the absence of clear guidance as to what is or is not included in the Applicant-created genus of “PAR1 exosite interaction motifs”, the use of the term raises substantial and material concerns regarding the metes and bounds of instant claim 1 (see also discussion below under 35 USC 112(a), discussing the unknown metes and bounds of the term).  Applicant is advised that this rejection could be overcome by incorporating the limitations of claim 131 directly into the independent claim.

	Therefore, claims 1, 44, 49, 91, 129, and 131-133 are rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 44, 49, 91, 129, and 131-133 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 is representative of the pending claims.  The discussion set forth under 35 USC § 112(b) above is pertinent to the instant rejection, and is incorporated herein.
The claims are understood to recite a functionally defined term.  Specifically, the phrase “PAR1 exosite interaction motif” is reasonably understood to refer to a functionally described genus of desired structures (i.e., presumably all possible structural motifs that interacts with a PAR1 exosite).
The term is not defined in the specification. In the Reply filed 1/25/2021, Applicant amended claim 1 to recite and require a “PAR1 exosite interaction motif” (see instant claim 1), but this term is not defined on record, and it is unclear what structures may or may not be encompassed by this claim term.  
The term is not defined in the art. Specifically, the term does not appear to have been known in the prior art at the time of filing:

    PNG
    media_image2.png
    212
    512
    media_image2.png
    Greyscale

This is problematic, because the phrase “PAR1 exosite interaction motif” is understood to functionally describe a desired structure (i.e., presumably all possible motifs that interacts with a PAR1 exosite).  However, in the absence of any structure/function disclosure clearly identifying the metes and bounds of the exact structures (or common consensus structure) included or excluded by such terminology, an artisan is left to guess and speculate about what is or is not encompassed by the pending claim scope.
	The scope and breadth of the genus of “PAR1 exosite interaction motifs” is unknown.  In the absence of any guidance, it is unclear how vast or highly varied the genus of all possible “PAR1 exosite interaction motifs” may be.  The phrase may encompass trillions of highly varied sequences, or just the single structure of instant SEQ ID NO: 7. 
	The Specification does not adequately describe a structure/function relationship corresponding to this term: Although it is clear that a “PAR1 exosite interaction motif” may see instant claim 131, wherein SEQ ID NO: 7 is SFLLRN), it is unknown what the minimum length of a “PAR1 exosite interaction motif” may be; unknown what the maximum length of a “PAR1 exosite interaction motif” may be; unknown if any residues of SEQ ID NO: 7 (SFLLRN) may be deleted or substituted; it is unknown consensus structure is required to actually obtain a “PAR1 exosite interaction motif” within the meaning set forth by the Applicant; and finally, it is unknown what level of “interaction” is actually required for a structure to be considered a “PAR1 exosite interaction motif” within the meaning of the instant disclosure (e.g., no Kd values or other specific interaction metrics are identified on record).  
	Accordingly, the newly amended claims recite and claim all possible structures that are encompassed by the term “PAR1 exosite interaction motif”, wherein such genus of structures are presumed to include all sequences that “interact” to some unknown extent with PAR1 exosite.  This claim term is undefined and is not associated with a structure/function relationship informing artisans of what structures are included or excluded by such terminology.  Rather the term is reasonably understood to “reach through” to attempt to claim potentially trillions of undescribed structures that have yet to be discovered.  This ambiguity of structures is relevant because the Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).  Here, it is not even clear what the metes and bounds of the claimed compounds may be, 
	Accordingly, 1, 44, 49, 91, 129, and 131-133 are rejected. 

Response to Arguments
Applicant’s arguments with respect to the pending claims as filed 1/25/2021 have been considered but are largely rendered moot because the arguments do not apply to the new rejections set forth above, necessitated by Applicant’s amendments.
Applicant addresses the claim scope of US’291 at page 8 of the Reply filed 1/25/2021, and alleges that the thrombin cleavage site and PAR1 exosite interaction motif is “neither disclosed nor suggested by the claims of the’291 patent”.  This argument is not persuasive for reasons set forth in the new rejection.  Specifically, US’291 clearly recites and claims linker and thrombin linkers, and such terminology in the claims of US’291 would be read and interpreted by one of ordinary skill in the art as including the linkers set forth by US’291, including thrombin cleavage sequences and sequences comprising instant SEQ ID NO: 7.  Therefore, such differences do not patentably distinguish the instant claims relative to the issued claims of US’291.  No terminal disclaimer has been filed at this time.  Accordingly, all arguments raised by Applicant have been fully considered, but not found sufficient to establish patentability.  
In conclusion, the claims are rejected for the reasons set forth above.  All new rejections were necessitated by Applicant amendment.

Pertinent Prior Art
An extensive Pertinent Prior Art section was placed on record in the Action mailed 5/21/2020 at pages 36-43, and that section is incorporated herein. 

Conclusion
Claims 1, 44, 49, 91, 129, and 131-133 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654